 LESLIE METAL ARTS CO.547LeslieMetal Arts Company,Inc.andInternationalUnion, United Automobile, Aerospaceand Agricul-tural ImplementWorkers of America (UAW).Case 7-CA-9458March 20, 1973DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNING AND KENNEDYOn October 11, 1972, Administrative Law JudgeSydney S. Asher issued the attached Decision in thisproceeding.Thereafter, the General Counsel filedexceptions and a supporting bi ief, and Respondentfiled a brief in answer to the exceptions of theGeneral Counsel.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint herein be, and ithereby is, dismissed in its entirety.DECISIONSYDNEY S. ASHER, Administrative Law Judge: On April13, 1972 International Union, United Automobile, Aero-space and Agricultural ImplementWorkers of America(UAW), herein called the Union, filed charges againstLeslieMetalArtsCompany, Inc., herein called theRespondent, Grand Rapids, Michigan. Amended chargeswere filed on May 4, 1972. Based on these charges, theGeneral Counsel of the National Labor Relations Board,herein called the General Counsel, issued a complaint onMay 26, 1972, alleging that on or about April 6, 1972, theRespondent restricted the work movement of RobertAdgate, an employee, to specified areas of the plant and onor about May 1, 1972, issued a written reprimand toAdgate and on or about May 2, 1972, suspended him fromhis employment for 3 days, because of Adgate's activitieson behalf of the Union and because of his giving testimonyITheRespondent is, and at all material times has been,aMichigancorporationwith its principal office and place of business,and four otherplants, in theCity of GrandRapids,Michigan,where it manufactures, sells,and distributes steel stampings and assemblies and related products Duringthe calendaryear 1971,theRespondent received at its Grand Rapids,before the National Labor Relations Board, herein calledthe Board. It is alleged that this conduct violated Section8(a)(1),(3), and (4) of the National Labor Relations Act, asamended (29 U.S.C. Section 151et seq.),herein called theAct. Thereafter the Respondent filed an answer admittingthat it had issued a written reprimand to Adgate on orabout May 1, 1972, and suspended him for 3 days on orabout May 2, 1972, but denying that it had restricted hiswork movements to specified area of the plant and denyingthat the reprimand had been issued or the suspensionimposed for the reasons set forth in the complaint.Upon due notice, a hearing was held before me onAugust 17, 1972, at Grand Rapids, Michigan. All partieswere represented and participated fully in the hearing.After the close of the hearing, the Respondent filed a brief,which has been duly considered.Upon the entire record, and from my observation of thewitnesses, I make the following:FINDINGS OF FACTA.PreliminaryMattersThe complaint alleges, the answer admits, and it isfound, that the Respondent is, and at all material times hasbeen, an employer engaged in commerce as defined in theAct, and its operation meet the Board's jurisdictionalstandards; I and that the Union is, and at all material timeshas been, a labor organization as defined in the Act.B.The SettingThe Respondent operates a number of plants. The eventsrelated herein took place at plant 1. That plant operates,and at all material times has operated, on two shifts: a dayshift and a night shift.The Union began organizing the employees of Respon-dent's plant 1 in 1970. In August 1970, the Union sent theRespondent a letter listing 40 employees who were"members of the UAW Organizing Committee" in thatplant.The Respondent posted the letter on the bulletinboard in plant 1.In February 1972, the Union and the Respondent eachfiled with the Board a petition seeking an election amongtheemployeesatplant1(Cases7-RM-892 and7-RC-11012). In the same month, the parties executed aStipulation for Certification Upon Consent Election, andthe Regional Director approved. Pursuant to this stipula-tion,theBoard conducted an election among theseemployees on March 2, 1972. The vote was indecisive Asthe challenges were sufficient in number to affect theresults of the election, the Regional Director (through adesignated hearing officer) conducted a hearing on April 5to determine the eligibility of voters whose ballots hadbeen challenged.Meanwhile, as the result of charges filed with the Boardby the Union in two other cases-one involving plant 1and the other involving another plant-the Board in theMichigan, plants goods valued at more than $50,000 which were shippeddirectly from origins outside the State of Michigan During the same period,theRespondent shipped from its plants in Grand Rapids, Michigan,products valued at more than $50,000 directly to destinations outside theState of Michigan202 NLRB No. 84 548DECISIONSOF NATIONALLABOR RELATIONS BOARDfallof 1971 found that the Respondent had committedunfair labor practices, including the discriminatory dis-charge of an employee.2C.Robert Adgate's Employment Through 1971Robert Adgate began working for the Respondent inJune 1968 at plant I as a floor inspector on the day shift.He has held that employment continuously since then. Hisforeman is, and at all material times has been, GordonWorkmanIn 1970, Adgate signed a card authorizing the Union torepresent him in collective bargaining and joined theUnion's organizing committee. His name was among the40 employees in the list sent by the Union to theRespondent and posted on the bulletin board in 1970, asdescribed above. For a short while after this list wasposted, some of the employees named, including Adgate,wore to work, and openly displayed, buttons about 2inches in diameter which bore the legend: "OrganizingCommittee UAW." Donald B. Huizenga, the Respondent'spersonnel director, remarked to Adgate that he hadnoticedAdgate's name on the list, and asked whetherAdgate was dissatisfied with his job. Adgate replied that he(Adgate) was satisfied but that many employees in theplant were not, and that he (Adgate) felt that there was"just reason" for trying to organize the employees.Huizenga "just shook his head" and the conversationended.In 1970 Adgate, in addition to his duties as floorinspector, "took care of first aid." In the fall of that year,he was relieved of his responsibilities in this regard. At thattime it was explained to Adgate that the change was madebecause "there was too much work in ... inspection" forhim "to be tied up with first aid" and that the Respondentwanted Adgate "to spend [his] time concentrating oninspection work." No change in pay resulted. The Unionfiledwith the Board a charge against the Respondentalleging that this conduct constituted an unfair laborpractice. The charge was later withdrawn.On January 20, 1971, Adgate testified as a witness for theGeneralCounsel at a formal hearing before a TrialExaminer (the designation used at that time) of the Boardwhich ultimately resulted in a finding that the Respondenthad committed certain unfair labor practices, Case7-CA-8153 (previously referred to in In. 2 as 193 NLRBNo. 44).D.The AllegedRestrictionof Adgate'sMovements1.FactsAs a floor inspector,Adgatemoves around severaldepartments,spot checking parts run off the presses andparts which have been welded. Using different gauges andinstruments, he checks the parts to see if they meetblueprint specifications andwhethertheyfitcertain2SeeLeslieMetal Arts Company, Inc,193 NLRB No 44, andLeslieMetal Arts Company, Inc,194 NLRB No 20 Enforcement proceedings inthe latter are currently pending before the United States Court of Appealsfor the Sixth Circuit3Parts are partially made in pressroom I and sent to pressroom 2 forfinal piercing operations, form operations, and blanking operations Theyfixtures as required. Prior to the events described below, heworked in pressroom I (the automatic pressroom), press-room 2 (the manual pressroom),3 and the weldingdepartment.Prior to August 6, 1972, Adgate's workbrought him into the shipping area several times daily, andoccasionally to the toolroom.In February 1972, there were only two floor inspectorson the day shift: Adgate and Norman McClain. Duringthatmonth, the Respondent's management determinedthat excess scrap was being produced in the pressrooms. Itwas therefore decided to obtain additional inspectioncoverage, primarily in pressroom 1, pressroom 2, and thewelding department, so that "more inspection time couldbe given to each one of the departments." The reasoningwas "that if there are additional inspectors on duty it iseasier to catch the problems that may exist." Donald B.Huizenga, theRespondent'spersonneldirector,wasinstructed to hire an additional inspector. Huizenga ran anadvertisement in a local daily newspaper for several daysbeginning February 23.4 A job bid was also posted on thebulletinboard at plant 1. Thomas Aldridge, then aninspector on the night shift at plant 1, successfully bid inthe newly created job on the day shift, but before he couldbe transferred it became necessary to hire and train hisreplacement on the night shift. A new inspector was hiredon about March 3 for the night shift and on May 8Aldridge was transferred to the day shift.5 Meanwhile, onMarch 8, in furtherance of its objective of reducing scrap,theRespondent replaced the foreman in pressroom 1.Adgate was one of the Union's two observers at theBoard-conducted election held on March 2. He also was awitness on the Union's behalf at the hearing on challengedballots held on April 5.During the next workday after this hearing, April 6, aconversation took place between Adgate and Workman.Only Adgate testified as to this conversation. On directexaminationAdgate described the incident as follows:Q.Will you tell us what took place on that day atwork?A. I came to work at my regular shift. About tenfifteenMr. Workman told me that from that time on Iwould not be working at press room one, there hadbeen a change, that I would be working only in pressroom two and the welding department. I was to go noother place in the plant except these two departments,and that I was to talk to nobody but the foremen ofthose two departments. . . . He told me that Mr.McClain, Norm McClain had more experience and hewould be working in press room one.Q.Now do you know whether the other floorinspectors were restricted at thesame time?A.No, I do not know. From my visual observationare then either shipped or routed to the welding department for furtheroperations4All dates hereafter refer to the year 19725Huizenga ran a second advertisement in the daily newspaper,specifically for a night shift inspector, for several days beginning April 20 LESLIE METAL ARTS CO.they worked all through the department, as I had up tothat time.But on cross-examination he testified:Q.You testified to a meeting you had withWorkman where he gave you specific instructionsabout where you were to work. Was anybody elsepresent?A.No, nobody else was within hearing.Q.Do you recall a meeting approximately twelveo'clock April 6th between Mr. Workman, yourself andMr. McClain?A.Vaguely, yes.Q.Vaguely.Do you recall Mr. Workman tellingboth you and Mr. McClain what your new responsibili-tieswould be, namely,Mr.McClain was to beresponsible for the automatic press room and you wereto be responsible for press room number two and thewelding department?A.Yes.Q.Do you recall Mr. Workman specifying to bothof you that there was to be no talking to the operators,no personal phone calls, and no wandering around theplant, any problem comes up, it is to be taken up withthe foreman only and not with other employees? Doyou recall him discussing that kind of thing with eitherof you?A. I recall him saying about not talking to theemployees, and getting a hold of the foreman in regardto working.Q.Do you recall him also talking about a criticalquality control problem existing at this point?A.There has always been a critical, so to speak-Idon't recall him saying that in that type of words.Q.Do you recall him giving this particular situa-tion any more urgency than he had in the past,particularlywith respect to scrap and need forconcentrated inspection?A.Yes.From this somewhat confused and self-contradictingevidences-the onlyevidence available concerning thisepisode-I find thatWorkman addressed Adgate andMcClain jointly; that in the conversation Workman gavethe subject of excess scrap and the need for concentratedinspectionmore urgency than he had in the past; thatWorkman explained that from then on Adgate would beresponsible for inspection in pressroom 2 and the weldingdepartment,andMcClain would be responsible forinspection in pressroom 1; that Workman instructed bothAdgate and McClain (then the only two floor inspectors onthe day shift) not to talk to the operators, and thatproblems which came up should be discussed only with theforemen. Since this discussion, Adgate has restricted hisinspection duties to the two departments assigned to him;he has no longer carried out any inspection in pressroom 1.6At oral argument at the close of the hearing the General Counseladmitted that "there may be a certain amount of inconsistency in what he[Adgate ] said [in his testimony]."7Adgate at first placed the date asMay 5.As will appear below, Adgatewas not at the plant May 5, because he was under disciplinary suspension.549So far as desirability as work area is concerned,there is nosubstantial difference between pressroom 1 and pressroom2.Later that month 7 an incident occurred which Adgatedescribed as follows:Ihad gone in Press Room 2 to make my rounds and Ifound there were bad parts being run . . . parts that inmy estimation were not up to quality. I looked for theforeman of the department, John Wiltrakes. I didn't seehim so I got a hold of the leadman-it would be theleadman of the department Eko Shoonmaker, andbrought his attention to the parts that were bad. Hesaid he knew about it, that John Wiltrakes had goneout to find Gordie Workman who was out in theshipping department with Jim Southway. I then left thejob as it was for about ten or fifteen minutes. JohnWiltrakes came back in the department and I askedhim if he had gotten hold of Gordie [Workman]. Hesaid no he hadn'tseen him.So I felt that it wasimportant to get a decisionas soon aspossible on theseparts. I took some parts in my hand and walked back tothe shipping area. As I approached the shipping area,Gordie Workman and [Superintendent] Jim Southwaywere coming back into the other part of the plant. I hadthe parts in my hand. I said Gordie I want to find outabout these parts, and he said what are you doing backhere. You ain't supposed to be back here. I said I justcome back-I just come back here to show you theseparts. I didn't get all the words and he said I don't givea shit why you are back here. Get the hell out of here,he said. You are not supposed to be back here. . . . Iput the parts down and turned around and went backup to my working area.On or about May 8, Aldridge was transferred from thenight shift to the day shift as a floor inspector. Since then,the Respondent has had three floor inspectors on the dayshift:McClain, Adgate, and Aldridge.2.Contentions of the partiesThe General Counsel contends that Adgate has been aprominent supporter of the Union since 1970, and that hisprounion activities were well known to the Respondent,especially through his testimony at two Board hearings andhis acting as observer for the Union at the election. TheGeneral Counsel further maintains that the Respondentharbored animus toward the Union, and toward Adgatefor his aid andassistanceto the Union. Contending thatAdgate's testimony on April 5 "certainly was not favorablefor the Respondent" the General Counsel argues that "theRespondent came home that evening and he had on hismind . . . [that] Adgate's actions should be clipped." It istheGeneral Counsel's position that the April 6 verbalorder restricting Adgate to working in only two depart-mentsand limiting his communication with other employ-eeswas intended "just to clip Adgate's wings," andtherefore was illegally motivated.Adgate latertestifiedthis incident took place 2 or 3weeks before hissuspension on May 2.He testifiedthat thisincidentoccurred before he wasawitness inthe representationhearing(April 15)but later changed this.Fromthissomewhat confusedtestimonyand the context in which theincident occurred,I findthat it tookplace afterApril 6 but before May 1. 550DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Respondent acknowledges Adgate's prominence inunion affairs and its own knowledge of his union activities.However, it questions the adequacy of the GeneralCounsel's proof that the Respondent harbored animustoward the Union, but in any event argues that "there hasto be some independent evidence other than basic unionanimus to establish discriminatory action." In its brief, theRespondent urges that "the fact that Adgate had testifiedtheday before in an NLRB proceeding is at bestcoincidence," and that "there is ample evidence of alegitimate and persuasive business purpose to be served inrevisingthe area of Adgate's work."3.ConclusionsIagree with the General Counsel that the two decisionsof theBoard in1971 holding that the Respondent hadcommitted violations of the Act (including the discrimina-tory discharge of an employee) sufficiently demonstrate theRespondent's animosity toward the Union.8 It is wellsettled that the discriminatory discharge of an employeebecause of his union activities goes to the very heart of theAct .9Accordingly, by proving Adgate's extensive unionactivities, the Respondent's knowledge thereof, the Re-spondent's animus toward the Union, Adgate's testimony inthe representation hearing, and the timing and nature ofthe restrictions imposed the very next day, the GeneralCounsel has establisheda prima faciecase that therestrictions were discriminatorily motivated.However, the Respondent has presented a strongdefense. There is convincing evidence that the matter ofscrap was presented urgently to the inspectors by Work-man on April 6, and that the Respondent took steps-theremoval of a supervisor and the hire of an additionalinspector-to improve inspection and eliminate scrap.Adgate also admitted under cross-examination that, priorto his testimony in April, Workman had talked to Adgateabout "cutting back on conversations [Adgate] had withother employees." Finally, and most persuasive, Adgatewas not the only inspector so restricted;similar restrictionswere imposed on the other inspector on the day shift,although he was not shown to have been active on theUnion's behalf. I find singularly unpersuasive the GeneralCounsel's argumentthat "assuming.. . all two inspectorswere restricted that day [April 6], that was merely anattempt to restrict Adgate." On balance, I conclude thatthe restrictions imposed on Adgate and McClain on April6 were motivated by legitimate business considerations,and not in any substantial part by Adgate's support of theUnion or testimony before the Board. Thus the defensepresented is, in my opinion, of sufficient strength toovercome the General Counsel'sprima faciecase. Itfollows, and I find, that while the matter is not entirely freefrom doubt, the General Counsel has failed to establish bya preponderance of the evidence that the Respondent'sconduct in this respect was violative of Section 8(a)(1) ofthe Act.E.The DisciplinaryLayoff of Adgate1.FactsOn May 1, Adgate was scheduled to work until 4 p.m.(As his normal quitting hour was 3:30 p.m.,this encom-passed a half hour of overtime.) An urgent personal matterarose necessitating a long distancetelephone call byAdgate tohis insurancecarrier duringthe carrier's businesshours.During the 9:30 a.m. break,and againduring theafternoonbreak,withWorkman'spermission,Adgateattempted without success to get through to his party onthe Respondent's telephone. Also during his lunch periodthat day Adgate used a public pay telephone in the plant(not howeverin his assignedworkareas) to call, again tono avail. At approximately 3:25 p.m., Adgate tried oncemore to telephone from the pay boothand succeeded inreaching his party. Adgate had been in the booth about 4minuteswhenWorkman passed by, saw Adgate, andmotioned for Adgate to get out. Adgate hung up, althoughnot finished with his call, and returned to work. In adiscussion of the matter a little later, Workman informedAdgate that "he [Workman] was going to have to write me[Adgate ] up for using the phone" during working hours.Angry, Adgate retorted in a voice reflecting his anger: "Goahead. I don't give a shit." 10 Nothing more was said toAdgate about the matter that day.On the next day, May 2, Adgate was summoned to theoffice.Present were Workman, Donald Tassel (theRe-spondent's vice president), Herb Flynn (plant manager),Southway, and Huizenga. Tassel asked Adgate if he hadused the telephone during working hours without permis-sion;Adgate admitted it. Next, Tassel asked Adgatewhether he knew this was contrary to company policy;Adgate responded that he had seen other employees usingthe telephone during worktime. Southway remarked thatother such incidents had been checked, and it had beendetermined in those cases that the foreman had given hispermission.Adgatewas then asked by one of themanagement representatives if he had said to his foreman:"I don't give a shit"; Adgate admitted using those words.When asked why he had done so, Adgate stated, "I had myreasons," and that he did not feel that whatever he said atthat time would be of benefit to him. He added: "If youare goingto give me a reprimand, give it to me." Flynnthen announced that Adgate would be given a 3-daydisciplinary layoff for insubordination, which would beconfirmed by Workman and Southway. The meetingended with this. Later that day, Workman gave Adgate twopapers. One read:On 5-1-72 at 3:28 P.M. R Adgate was observed by memaking a phone call on companytime,withoutpermission, in the telephone booth outsidethe time-keeper office. His quitting time this day is 4:WP.M.When I asked R Adgate aboutuseing [sic] the phoneon company time, he stated that he had to call hisinsurance agent. I stated that because he was told8 In so holding, I do not rely upon thesettlementstipulationin10Adgate testifiedthat heused these words because they "were the sameCase 7-CA-9310.SeeN.L.R. B.v.Local 926,InternationalUnion ofwords he had used to me previously" when Adgate had gone to theOperating Engineers, AFL-CIO,267 F.2d 418 (C.A. 5).assembly department to show Workmansome questionableparts, as9A. J. Krajewski Manufacturing Co., Inc.,180 NLRB 1071; andSchultz,described above.Snyder & Steele Lumber Company,198 NLRB No. 72, In. 2 LESLIE METAL ARTS CO.several timesin the past that he could not makepersonal calls on company time I would write out awritten warning. R. Adgate's answer, was, "Go ahead Idon't give a shit." This is to serve as a writtenreprimand.It isto advise R. Adgate that he may notmake phone calls on company time without permissionand his attitude must improve or further disciplinaryaction will be taken.The other read:On 5-1-72 when R. Adgate was told he would get awritten reprimand for making a personal phone call oncompany time without permission his answer was, "Goahead I don't give a shit." This action on the part of R.Adgate shows a vary [sic] poor attitude and showsinsubordination toward his foreman and the companypolicies. I feel that because of his poor attitude furtherdisciplinary action is required. 3 days off without paystarting on 5-3-72.Both were signed by Workman and Southway.2.Applicable workrules and discipline of otheremployeesThe employee handbook distributed to employees of theRespondent contains, among others, the following provi-sions:ARTICLE XIIIRULES OF CONDUCTC.PHONE CALLS ... Employees are not permittedto use Company phones except in emergencies withpermission of their foremen.SHOP RULES...The following penalties will generally be im-posed for each violation:CLASS A-Warningin writingCLASS B-Layoffof one (1) dayCLASS C-Layoff ofthree(3) daysCLASS D-DischargeCLASS As5.Wastingtimeor loiteringin toiletsor on anyCompany property during working hours.9.Leaving your own department work area or theplant during working hours without permission.CLASS B*****55120.Abusivelanguage toany employee or supervi-sion.These rules do not necessarily cover all of the offensesforwhich an employee may be given a writtenreprimand, time off, or a discharge.The Respondent's records reveal that Marie Flowers, anemployee, had received a disciplinary layoff for 1 day inJanuary for using "abusive language" to her foreman. InFebruary, Richard Rogalski, another employee, had beengiven a 1-day disciplinary layoff forusing"abusivelanguage" to his foreman after a previouswarning. InMarch, Ronald Green, another employee, had received awritten reprimand for deliberatelyslowingdown pro-duction, insubordination to his foreman, and wasting timeloitering in other departments. Finally, on May 17 (a littlemore than 2 weeks after the disciplinary action againstAdgate)Neal Baughn, an employee, received a 3-daydisciplinary layoff for "second offense of abusivelanguageto a foreman;" he had previously been given a 1-daydisciplinary layoff for the first such offense.3.Position of the partiesThe General Counsel maintains that Adgate's unionactivities and/or testimony at the Board hearing of April 5motivated in substantial part the discipline Adgate re-ceived on May 1 and 2. He argues that "the rules don'tprovide for a 3-day suspension for this kind of conduct,"and points to the punishment of other employees which hemaintainsweremuch less harsh than that accordedAdgate. From this he would draw the inference thatAdgate's conduct on May 1 was seized upon by theRespondent as a reason for disciplining Adgate, and tocover up the true reason-union activities.The Respondent admits that Adgate was given a 3-daydisciplinary layoff onMay 2. However, it maintains thatAdgate's admitted use of the telephone during work timeon May 1 and his admitted remarks to his foreman laterthat day amply justified the punishment received. As forthe rules and disciplines of other employees, the Respon-dent points to the catch-all language at the end of the shoprules, and also to the fact that Adgate's offense was adouble one: improper use of the telephone plus insubordi-nation to his foreman.4.ConclusionsAdgate admitted making the unauthorized telephone callon company time. He also admitted using some ratherabusive words to his foreman. Punishment under suchcircumstances, in the interest of plant discipline, surely wasneither unexpected nor unusual. The thrust of the GeneralCounsel's case therefore seems to be merely that thepunishment was too harsh. Of this type argument, it hasbeen said:The Board's error is the frequent one in which theexistence of the reasons stated by the employer as the 552DECISIONSOF NATIONALLABOR RELATIONS BOARDbasis for the discharge [here the discipline] is evaluatedin terms of its reasonableness. If the discharge [here thediscipline]was excessively harsh, if lesser forms ofdiscipline would have been adequate, if the discharged[here disciplined] employee was more, or just as,capable as the one left to do the job, or the like then,the arguments runs, the employer must not actuallyhave been motivated by managerial considerations,and (here a full 180 degree swing is made) the statedreason thus dissipated as pretense, nought remains butantiunion purpose as the explanation. But as we haveso often said: management is for management. NeitherBoard nor Court can second-guess it or give it gentleguidance by over-the-shoulder supervision.Manage-ment can discharge [here discipline] for good cause, orbad cause, or no cause at all. It has, as the master of itsown business afairs, complete freedom with but onespecific,definite qualification: itmay not discharge[here discipline] when the real motivating purpose is todo that which Section 8(a)(3) forbids."Iconclude that the General Counsel has failed toestablish by a preponderance of the evidence that thediscipline imposed on Adgate on May I and 2 wasdiscriminatory or that it violated the Act.Upon the basis of the above findings of fact, and uponthe entire record, I make the following:CONCLUSIONS OF LAW1.LeslieMetal Arts Company,Inc., is,and at allmaterial times has been, an employer within the meaningof Section 2(2) of the Act, engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.InternationalUnion, United Automobile, Aerospaceand Agricultural Implement Workers of America (UAW)is,and at all material times has been, a labor organizationwithin the meaning of Section 2(5) of the Act.3.The General Counsel has failed to establish by apreponderance of the evidence that the Respondent hasengaged in, or is engaging in, unfair labor practices withinthemeaning of Section 8(a)(1), (3), or (4) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended: 12ORDERThe complaint is dismissed in its entirety.11N.L.R.B. v. McGahey,233 F.2d 406,412-413 (C.A. 5).102.48 of the Rules and Regulations, be adopted by the Board and become12 In the event no exceptions are filed asprovided bySec. 102.46 of theits findings,conclusions,and Order,and all objections thereto shall beRules and Regulations of the NationalLaborRelations Board, the findings,deemed waived for all purposes.conclusions,and recommended Order herein shall, as provided in Sec.